Citation Nr: 1424201	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  12-02 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE


Entitlement to extension of the delimiting date beyond May 14, 2011 for Chapter 30 educational assistance benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to May 2001.


This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a determination of the Atlanta, Georgia Regional Office (RO) Education Center that denied an extension of the Veteran's delimiting date beyond May 14, 2011 for educational assistance benefits.  Jurisdiction is with the RO in Cleveland, Ohio.

In August 2012, the Veteran presented testimony during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

A review of the Veteran's Virtual VA and VBMS electronic files reveals no additional pertinent records.


FINDINGS OF FACT

1.  The Veteran's delimiting period for receiving Chapter 30 educational benefits expired on May 14, 2011, ten years from the date of his discharge from service on May 13, 2001.

2.  The Veteran did not have a later period of active duty, and it is not documented that he suffered physical or mental disability that did not result from willful misconduct that prevented him from initiating or completing his chosen program of education within the otherwise applicable eligibility period.


CONCLUSION OF LAW

The criteria for an extension of the delimiting date are not met. 38 U.S.C.A. 3011, 3031, 3031 (West 2002 & Supp. 2012); 38 C.F.R. §§ 21.7050, 21.7051 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.10, 3.156(a), 3.159, 3.326(a) (2013).

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law. See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384   (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law). This is such a case.  

As will be discussed, the facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable law and regulations.  VCAA is therefore not applicable and need not be addressed in this case. See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).

Moreover, during the August 2012 Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  The record was held open for an additional 60 days in order to allow the Veteran to submit additional evidence, but no additional evidence has been received.   These actions supplement the VCAA and comply with any duties owed during a hearing.  See  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  



II.  Law and Analysis

The law provides for a ten-year period of eligibility during which an individual may use his or her entitlement to educational assistance benefits.  That period begins on the date of the Veteran's last discharge from active duty.  The date following the ending date of this ten-year period is called the "delimiting date." 38 U.S.C.A. § 3031; 38 C.F.R. § 21.7050.  An extended period of eligibility may be granted when it is determined that the Veteran was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from willful misconduct.  It must be clearly established by medical evidence that such a program of education was medically infeasible. 38 C.F.R. § 21.7051.

Applicable regulations provide that no compensation shall be paid if the disability resulting from injury or disease in service is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 105, 1110.

The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct. Organic diseases and disabilities which are a secondary result of the chronic use of drugs and infections coinciding with the injection of drugs will not be considered of willful misconduct origin. Where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin. 38 C.F.R. § 3.301(c)(3).

In this case, the Veteran separated from active service on May 13, 2001.  As such, his delimiting period for receipt of Chapter 30 educational assistance benefits expired on May 14, 2011, ten years after his discharge from active duty.  

The Veteran requested an extention of this delimiting date in February 2011.  The Veteran explained that he had been delayed in his educational pursuits due to his addiction to prescriptions pain medication.  He noted that he initially received this pain medication after a surgery he had during active duty, but soon turned to other doctors to obtain prescriptions, and eventually purchased them illegally.  He noted that he tried to go to school, but he fell behind academically and was forced to drop out.  He eventually began an outpatient substance abuse treatment program at the Columbus VA Medical Center in approximately 2008.  He reported that he had been sober since attending this program, but needed to continue treatment to prepare him mentally for the rigors of school.  He indicated that he began a psychology program at South University Online in March 2010.

In the August 2012 Board hearing, the Veteran elaborated that he was an alcoholic in service, and then began abusing opiates during and after service.  He noted that he was initially prescribed pain medication following an in-service surgery, but eventually obtained these drugs improperly.  He noted that after service, he went to a 23-day inpatient treatment that was unsuccessful.  Approximately 3 years later, he began an outpatient substance abuse treatment program at the VA Medical Center in Columbus.  He noted that he stopped abusing drugs when he entered the program and has been sober since, but he still required treatment for a few years to improve his mental health.  He expressed his belief that such rehabilitation was necessary before he could go back to school.

In statements dated in January 2011 and July 2011, Dr. Q. of the Columbus VA Medical Center reported that the Veteran was unable to college from February 2008 to March 2010 due to opioid dependence.  He noted that the Veteran's origin of opioid use was not as recreational but for therapeutic purposes after service in service and after service.  He cited to 38 U.S.C.A. § 105, noting that when drugs are used for therapeutic purposes, they are not considered of misconduct origin.  Also, Dr. Q. noted that the Veteran could not participate in formal education not just due to the disorder itself but to obtain the necessary rehabilitation to go back to school.  Dr. Q. noted that the program had been successful to the point where the Veteran was now able to go to school, but it would present a hardship if the Veteran could not continue to receive educational benefits.  

In this case, there is no indication that the Veteran was prevented from initiating or completing the chosen program of education within the applicable eligibility period because of a physical or mental disability that did not result from willful misconduct.  Rather, the record establishes that the Veteran was addicted to prescription medication, which he used primarily to enjoy or experience their effects.  The Board acknowledges that the Veteran initially obtained this medication in service for therapeutic purposes; however, his continued use was not for therapeutic purposes and the Veteran himself admitted that he eventually had to obtain these drugs from improper sources.  Thus, while the Board agrees with Dr. Q. that the Veteran's origin of use was for therapeutic purposes, his continued use and addiction was for recreational use.  Thus, we conclude that the any resulting disability preventing him from pusuing his education was the result of willful misconduct.

The Board has considered the Veteran's contention that the "willful misconduct" ended when he began treatment and stopped abusing prescription drugs, and he required treatment for underlying mental disorders that prevented him from returning to school.  However, given that that his continued treatment clearly originated from the Veteran's prescription drug abuse and was part of a substance abuse treatment program, the Board likewise finds that it is the result of willful misconduct.

While the Board is sympathetic to the Veteran's situation, VA (including the Board) is bound by the applicable law and regulations in force as promulgated. See 38 U.S.C.A. § 7104(c) (West 2002).  Additionally, the Board is without authority to grant benefits simply on the basis that it might be perceived as equitable. See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 425 (1994).  It has been held that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress." Smith v. Derwinski, 2 Vet.App. 429, 432-33.  Therefore, as the Veteran's delimiting date was May 14, 2011, and there is no documentation that he was physically or mentally incapable of pursuing an education program due to disability whose origin is other than his own misconduct, he is ineligible for VA educational assistance after that date. 

Under the circumstances, an extension of the delimiting date beyond May 14, 2011 for Chapter 30 educational assistance benefits is not granted.  The Veteran's claim is denied based on a lack of entitlement under the law. Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  As such, the benefit of the doubt doctrine is not applicable to the facts of this case.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).


ORDER

Entitlement to extension of the delimiting date beyond May 14, 2011 for Chapter 30 educational assistance benefits is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


